PER CURIAM.
In these consolidated appeals, plaintiffs Shannon Hollie, Robert Kunshier, Alvin Lamm, and Allen Pyron, civilly committed detainees in the Minnesota Sex Offender Program, appeal the district court’s1 dismissal of their civil-rights complaints in which they claimed that newly enacted policies regarding personal property and computer usage violated their constitutional rights. We find that the district court did not abuse its discretion in denying plaintiffs leave to amend, as they did not file a motion to amend or a proposed amended complaint, see Clayton v. White Hall Sch. Dist., 778 F.2d 457, 460 (8th Cir.1985); and we conclude that dismissal of the com*557plaint was proper for the reasons the district court stated, see Federer v. Gephardt, 368 F.3d 754, 757 (8th Cir.2004) (de novo review). Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

. The Honorable Patrick J. Schütz, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Jeanne J. Graham, United States Magistrate Judge for the District of Minnesota.